*278Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Verrinder appeals the district court’s orders denying relief on his complaint for wrongful termination and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Verrinder v. Wal-Mart Corp., No. l:13-cv-00395-TDS-LPA (M.D.N.C. Aug. 2 & Nov. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.